Waudlaw, J.
I join in dissenting. I think the memorandum was sufficient to charge the sheriff himself, although it was not made at the time of sale or in his book ; as even his answer to a letter, stating the particulars of the contract, would have been.
This memorandum contains all necessary particulars — the seller, the purchaser, the property sold, the price, the time and place of sale, and the terms of sale, as they are by law understood from the words “ sheriff’s sale.” The mention of absolute estate, may suggest that the sheriff, under some misconception, supposed that he had sold something less: but whatever he may have supposed, he sold whatever interest the defendant in execution had in the property which was the subject of sale, and was exposed to the view of bidders.